DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicant
This communication is in response to the amendment filed 8/23/21.  Claims 1-8, 12-14, 16-23, 27-29, and 37 have been amended.  Claims 9-11, 15, 24-26, 30-35, and 38-49 are canceled. Claims 50-59 are newly added.  Claims 1-8, 12-14, 16-23, 27-29, 36, 37, and 50-59 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 12-14, 16-23, 27-29, 36, 37, 54, and 55 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-8, 12-14, 36, and 37 are directed to a method (i.e., a process) and  claims 16-23, 27-29, 54, and 55 are directed to a system (i.e., a machine).  Accordingly, claims 1-8, 12-14, 16-23, 27-29, 36, 37, 54, and 55 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or 
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. A computing device implemented method to identify online postings related to adverse effects resulting from consuming a healthcare product comprising:
assigning, by the computing device, weights to words of a healthcare taxonomy; 
consolidating, by a reader interface, postings of multiple online forums into a log of postings; 
filtering, by a criterion setting engine, the log of postings to identify a subset of the postings based on a search parameter; 
 generating, by a text mining engina relevance score for each of the postings of the subset of postings based on linguistic rules and the weights assigned to words of the healthcare taxonomy that appear in the respective posting; 
selecting, by the computing device, postings for which the relevance scores meet a threshold; 2Serial No.: 13/974,756Docket No.: 1105
receiving, by the computing devic, feedback regarding precision of the relevance scores of the selected posting; 
adjusting, by the computing device, the weights assigned to the words of the healthcare taxonomy that appear in the selected postings in accordance with the feedback; and
 repeating the constructing, the filtering, and the generating based on the adjusted weights.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because at the currently claimed high level of generality, a human could assign weights to words, gather postings, look through the postings to identify a subset, perform calculations, select postings based on a mental analysis, and make adjustments to the weights. These steps could be performed in the mind or with pen and paper.  
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the 
The limitations of claims 1 and 16, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a computing device, processor, interface, and engines used to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the computing device, processor, interface, and engines are recited at a high-level of generality (i.e., as  generic computer components performing generic computer functions of assigning data, consolidating data, filtering data, generating data, selecting data, receiving data, adjusting data, and identifying data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, 
Claims 2-8, 12-14, 17-23, 27-29, 36, 37, 54, and 55 are ultimately dependent from Claim(s) 1 and 16 and include all the limitations of Claim(s) 1 and 16. Claims 2-8, 12-14, 17-23, 27-29 describe further limitations regarding mining, searching, identifying, correcting, assigning weights, alerting, detecting, and consolidating. These are all just further describing the abstract idea recited in claims 1 and 16, without adding significantly more.  Claims 36, 37, 54, and 55 describe the abstract idea of “mathematical concepts,” without adding significantly more.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12-14, 16-23, 27-29, 36, 37, and 50-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the constructing" in the last step of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 57 recites the limitation "the requests" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 20 recite the limitations "the context of the adverse effects resulting from consuming the healthcare product" and “the context of the healthcare product” in lines 4-6 of claim 5 and lines 4-6 of claim 20.  There is insufficient antecedent basis for these limitations in the claims.
Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: identifying online postings related to adverse effects resulting from consuming the healthcare product in the body of the claims. Note that claim 16 recites “wherein the system is further configured to identify subsequent online postings related to related to adverse effects resulting from consuming the healthcare product in the body of the claim.
Claims 2-4, 6-8, 12-14, 17-19, 21-23, 27-29, 36, 37, 50-56, 58, and 59 incorporate the deficiencies of claims 1 and 16, through dependency, and are therefore also rejected.

Claim Objections
Claim 7 is objected to because of the following informalities:  at line 4, change “the healthcare products” to “the healthcare product”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  at line 11, change “the posting” to “the postings”.  Appropriate correction is required.


Response to Arguments
Applicant's arguments filed 8/23/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 8/23/21.
(1) Applicant argues that amended claim 1 recites, among other features, a reader interface, a criterion setting engine, and a text mining engine. Independent claim 16 is amended similarly. Amended claims 1 and 16 are thus in condition for allowance.

(A) As per the first argument, see modified 101 rejection above. The computer components are recited at a high level of generality and perform the basic functions of a computer (in this case, assigning data, consolidating data, filtering data, generating data, selecting data, receiving data, adjusting data, and .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686